Mr. Justice Eamsay delivered the opinion of the court. This was a proceeding instituted by appellees against appellants, the primary object of which was to compel appellants to remove some obstructions from ditches upon and across their own lands and to restore to appellees the right of the free flow of water through said ditches. The bill was framed and the cause tried and is argued in this court upon the theory that the appellees had a permanent right to have the waters from their lands flow through ditches over the lands of appellants. Such a right, if established, is a perpetual easement (a freehold), and this court is without jurisdiction, as the appeal should have been taken to the Supreme Court. Wessels v. Colebank, 174 Ill., 618. The appeal is dismissed. Appeal dismissed.